Exhibit 10.3

 

 

AMENDED and RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of February 25, 2019 (the “Effective Date”), by and between Soliton, Inc., a
Delaware corporation (the “Company”) having its principal place of business at
5304 Ashbrook Drive, Houston, Texas 77081, and Joe Tanner (“Executive”), and the
Company and the Executive collectively referred to herein as the “Parties”).

 

WITNESSETH:

 

WHEREAS, the Executive previously served as the Company’s Chief Operating
Officer(“COO”) pursuant to that certain Executive Employment Agreement, dated as
of April 1, 2015, between the Executive and the Company (the “First Employment
Agreement”);

 

WHEREAS, the Company and Executive now both desire to amend and restate the
First Employment Agreement in favor of this Agreement for Company to employ
Executive as the Company’s Chief Operating Officer(“COO”) commencing as of the
Effective Date, and the Parties desire to enter into this Agreement embodying
the terms of such employment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:

 

1.       Term. The term of employment under this Agreement (the “Term”) shall be
for a one-year period commencing on the Effective Date and shall be
automatically extended for an additional one-year period on the one-year
anniversary of the Effective Date and each subsequent anniversary thereof,
unless and until the Company or Executive provides written notice to the other
party not less than ninety (90) days before such anniversary date that such
party is electing not to extend the Term, in which case the Term shall end at
the expiration of the Term as last extended, unless sooner terminated as set
forth below. Following any such notice by the Company of its election not to
extend the Term, Executive may terminate his employment at any time prior to the
expiration of the Term by giving written notice to the Company at least thirty
(30) days prior to the effective date of termination, and upon the earlier of
such effective date of termination or the expiration of the Term, Executive
shall be entitled to receive the same severance benefits as are provided upon a
termination of employment by the Company without Cause as described in Section
7(a). If upon the expiration of the Term due to nonrenewal and neither Party has
terminated Executive’s employment with the Company, Executive shall remain an
at-will employee of the Company, provided that Executive’s employment shall not
be covered by this Agreement (except for the applicable restrictive covenant
provisions, which shall survive termination of this Agreement in all cases).

 

2.        Title and Job Duties.

 

(a)      Subject to the terms and conditions set forth in this Agreement, the
Company agrees to employ Executive as Chief Operating Officer. Executive shall
report directly to the Chief Executive Officer.

 

 

--------------------------------------------------------------------------------

 

 

(b)      Executive accepts such employment and agrees during the Term to devote
his full business and professional time and energy to the Company, except as
indicated on Appendix B, and agrees faithfully to perform his duties and
responsibilities in an efficient, trustworthy and business-like manner.
Executive also agrees that the Chief Executive Officer shall determine from time
to time such other duties as may be assigned to Executive. Executive agrees to
carry out and abide by such directions of the Chief Executive Officer.
Executive’s principal place of employment shall be 7107A NE Vancouver Mall
Drive, Vancouver, WA 98661; provided, however, that Executive understands and
agrees that Executive will be required to travel from time to time for business
reasons.

 

(c)     Without limiting the generality of the foregoing, Executive shall not,
without the written approval of the Company, as indicated on Appendix B, render
services of a business or commercial nature on his own behalf or on behalf of
any other person, firm, or corporation, whether for compensation or otherwise,
during his employment hereunder. The foregoing limitation shall not apply to
Executive’s involvement in associations, charities and service on another
entity’s board of directors, provided such involvement does not interfere with
Executive’s responsibilities (and as it pertains to any service on another
entity’s board of directors, provided such action is pre-approved by the
Company). Notwithstanding any of the foregoing, Executive will be permitted to
engage in the activities approved by the Compensation Committee and to purchase
or own less than five percent (5%) of the publicly traded securities of any
Person (as defined below); provided that, in the latter case such ownership
represents a passive investment and that Executive is not a controlling Person
of, or a member of a group that controls, such Person; provided further that,
the activities described above do not interfere with the performance of
Executive’s duties and responsibilities to Company as provided hereunder. As
used herein, “Person” means an individual, corporation, partnership, joint
venture, limited liability company, unincorporated organization, trust,
association or other entity.

 

3.         Salary and Additional Compensation.

 

(a)      Base Salary. The Company shall pay to Executive an annual base salary
(“Base Salary”) of $250,000 in accordance with the Company’s normal payroll
procedures. The Compensation Committee of the Board of Directors of the Company
(the “Board”) shall review the Executive’s Base Salary no less than annually and
may increase (but not decrease) such Base Salary during the Term.

 

(b)      Annual Bonus. For each compensation year during the Term and commencing
with the 2019 compensation year, Executive will be entitled to receive an annual
cash bonus (the “Annual Bonus”), payable with respect to each compensation year
completed during the Term, within ninety (90) days of the completion of such
compensation year. The final determination on the amount, if any, of the Annual
Bonus will be made by, and in the sole discretion of the Compensation Committee
(or the Board, if such committee has been dissolved), based on goals and
objectives approved by the Compensation Committee of the Board (or the Board, if
such committee has been dissolved). The target Annual Bonus for the 2019
compensation year will be 36% of Base Salary. The term “compensation year” shall
mean the Company’s fiscal year.

 

2

--------------------------------------------------------------------------------

 

 

(c)     Annual Option Grant. For each compensation year during the Term and
commencing with the 2018/2019 compensation year, Executive will be entitled to
receive an annual option grant (the “Annual Grant”), payable with respect to
each compensation year of the Term, within ninety (90) days of the completion of
such compensation year, provided Executive is employed by the Company on such
date. The final determination on the amount, if any, of the Annual Grant will be
made by, and in the sole discretion of the Compensation Committee (or the Board,
if such committee has been dissolved), based on goals and objectives approved by
the Compensation Committee of the Board (or the Board, if such committee has
been dissolved). The target Annual Grant for the 2018/2019 compensation year
will be $350,000. The Annual Grant shall have a term of ten years and shall vest
in four (4) equal installments on each of the succeeding four anniversary dates
of the date of grant, provided Executive remains continuously employed by
Company through each such vesting date. The Annual Grant shall be made pursuant
to the Soliton, Inc. 2018 Stock Plan, and shall in all respects be subject to
the terms and conditions of such plan.

 

4.             Expenses. In accordance with Company policy, the Company shall
reimburse Executive for all reasonable association fees, professional related
expenses (certifications, licenses and continuing professional education) and
business expenses properly and necessarily incurred and paid by Executive in the
performance of his duties under this Agreement, upon presentment of detailed
receipts in the form required by the Company’s policy. Notwithstanding the
foregoing, all expenses must be promptly submitted for reimbursement by the
Executive. In no event shall any reimbursement be paid by the Company after the
end of the calendar year following the calendar year in which the expense is
incurred by the Executive. Benefits.

 

(a)      Vacation and Sick Leave. Executive shall be entitled to four (4) weeks
of vacation per year and six (6) days of sick leave per year, in accordance with
the Company’s applicable policies.

 

(b)      Health Insurance and Other Plans. Executive shall be eligible to
participate in the Company’s medical, dental and other employee benefit
programs, if any, that are provided by the Company for its employees at
Executive’s level in accordance with the provisions of any such plans, as the
same may be in effect from time to time. Alternatively, as agreed to by the
Employee and the Company, the cost of insurance obtained by the Employee shall
be reimbursed by the Company and grossed up for the effect of the tax effect of
such reimbursement to the Employee.

 

5.                   Termination.

 

(a)      Termination at the Company’s Election.

 

(i)       For Cause. Executive’s employment may be terminated during the Term by
the Company at any time for Cause (as defined below) upon written notice to
Executive given pursuant to Section 12 of this Agreement. For purposes of this
Agreement, “Cause” shall mean that Executive: (A) pleads “guilty” or “no
contest” to, or is convicted of an act which is defined as a felony under
federal or state law, or is indicted or formally charged with acts involving
criminal fraud or embezzlement; (B) engages in conduct that constitutes gross
negligence or willful misconduct, other than as a result of any Disability; (C)
engages in substantiated fraud, misappropriation or embezzlement against the
Company; (D) engages in any inappropriate or improper conduct that causes
material harm to the reputation of the Company; or (E) materially breaches any
term of this Agreement. To the extent any act or claim allegedly giving rise to
Cause may be cured, the Company shall provide Executive with written notice
within thirty (30) days of the first instance of the act or claim allegedly
giving rise to Cause and Executive shall have thirty (30) days to cure such act
or claim. For purposes of this provision, no act or failure to act on the part
of Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of Company. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for Company shall be conclusively presumed
to be done, or omitted to be done, by Executive in good faith and in the best
interests of Company.

 

3

--------------------------------------------------------------------------------

 

 

(ii)      Upon Disability. If a Disability (as defined below) of Executive has
occurred, the Company may give to Executive written notice of its intention to
terminate Executive’s engagement. In such event, Executive’s engagement shall
terminate effective on the 30th day after receipt of such notice by Executive
(the “Disability Effective Date”), provided that, within thirty (30) days after
such receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, “Disability” shall mean
Executive is entitled to receive long-term disability benefits under Company’s
long-term disability plan, or if there is no such plan, Executive’s inability,
due to physical or mental incapacity, to substantially perform his duties and
responsibilities under this Agreement for one hundred eighty (180) days out of
any three hundred sixty-five (365) day period or one hundred twenty (120)
consecutive days; provided however, in the event Company temporarily replaces
Executive, or transfers Executive’s duties or responsibilities to another
individual on account of Executive’s inability to perform such duties due to a
mental or physical incapacity which is, or is reasonably expected to become, a
Disability, then Executive’s employment shall not be deemed terminated by
Company. To the extent the Company does not have a long-term disability plan,
any question as to the existence of Executive’s Disability as to which Executive
and Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Executive and Company. If Executive
and Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to Company and Executive shall be final and conclusive for all purposes
of this Agreement.

 

(iii)     Upon Death or Without Cause. The Company may terminate Executive’s
employment at any time during the Term: (A) upon Executive’s death or (B) with
thirty (30) days prior written notice, at any time Without Cause for any or no
reason.

 

4

--------------------------------------------------------------------------------

 

 

(b)      Termination at Executive’s Election; Good Reason Termination.
Notwithstanding anything contained elsewhere in this Agreement to the contrary,
Executive may terminate his employment hereunder at any time and for any reason,
upon thirty (30) days’ prior written notice given pursuant to Section 12 of this
Agreement (“Voluntary Resignation”), provided that upon notice of resignation,
the Company may terminate Executive’s employment immediately and pay Executive
thirty (30) days’ Base Salary in lieu of notice. Furthermore, the Executive may
terminate this Agreement for “Good Reason,” which shall be deemed to exist: (i)
if the Board, or the board of directors or managers of any successor entity of
the Company, removes the Executive as the Chief Operating Officer of the
Company; (ii) if the Company requires Executive, without Executive’s consent, to
be based at any office located more than 40 miles from the Company’s current
headquarters in Houston, Texas; (iii) if there is a material reduction of
Executive’s Base Salary below the amount specified in Section 3(a), other than a
general reduction in Base Salary that affects all similarly situated employees
of Company in substantially the same proportions; (iv) if Executive is assigned
any duties materially inconsistent with the duties or responsibilities of the
Chief Operating Officer of the Company as contemplated by this Agreement or any
other action by the Company that results in a material diminution in such
position, authority, duties, or responsibilities, excluding an isolated,
insubstantial, and inadvertent action not taken in bad faith; or (v) a material
breach by the Company of this Agreement, or any other agreement entered into
between the Company and Executive. Good Reason shall not exist hereunder unless
the Executive provides notice in writing to the Company of the existence of a
condition described above within a period not to exceed ninety (90) days of
Executive learning of the facts that give rise to the claim of Executive’s
intent to terminate for Good Reason, and with respect to subsection (v) of this
section, to the extent such material breach may be cured, the Company does not
remedy the condition within thirty (30) days of receipt of such notice.

 

(c)      Termination in General. If Executive’s employment with the Company
terminates for any reason, the Company will pay or provide to Executive: (i) any
unpaid Base Salary through the date of employment termination, (ii) any unpaid
Annual Bonus for the compensation year prior to the compensation year in which
the termination occurs (payable at the time the bonuses are paid to employees
generally), (iii) any accrued but unused vacation or paid time off in accordance
with the Company’s policy, (iv) reimbursement for any unreimbursed business
expenses incurred through the termination date, to the extent reimbursable in
accordance with Section 4, and (v) all other payments or benefits (if any) to
which Executive is entitled under the terms of any benefit plan or arrangement.

 

6.                    Severance.

 

(a)      Subject to Section 7(b) below, if Executive’s employment is terminated
prior to the end of the Term by the Company without Cause (and for other than
death or Disability) or by Executive for Good Reason, Executive shall be
entitled to receive a severance payment equal to (i) nine months of Executive’s
Base Salary, and (ii) a pro rata portion of the target Annual Bonus for the
compensation year in which such termination occurs. Such severance payment shall
be made in a single lump sum sixty (60) days following such termination,
provided the Executive has executed and delivered to the Company, and has not
revoked a general release of the Company, its parents, subsidiaries and
affiliates and each of its officers, directors, employees, agents, successors
and assigns, and such other persons and/or entities as the Company may
determine, in a form reasonably acceptable to the Company. Such general release
shall be delivered on or about the date of termination and must be executed
within twenty-one (21) days of delivery of the release.

 

(b)     If Executive's employment is terminated prior to the end of the Term by
the Company without Cause (and for other than Disability) or by Executive for
Good Reason, and if Executive is eligible for and elects to continue to
participate in the Company’s medical and dental benefit programs pursuant to
COBRA and applicable state continuation laws and regulations, the Company will
continue to pay the same portion of Executive's medical and dental insurance
premiums under COBRA as during active employment (for Executive and eligible
spouse and dependents) until the earlier of: (1) nine months from Executive's
termination of employment; or (2) the date Executive is eligible for medical
and/or dental insurance benefits from another employer.

 

5

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding the foregoing, (i) any payment(s) of “nonqualified
deferred compensation” (within the meaning of Section 409A of the Code and the
regulations and official guidance issued thereunder (“Section 409A”)) that
is/are required to be made to Executive hereunder as a “specified employee” (as
defined under Section 409A) as a result of such employee’s “separation from
service” (within the meaning of Section 409A) shall be delayed for the first six
(6) months following such separation from service (or, if earlier, the date of
death of the specified employee) and shall instead be paid upon expiration of
such six (6) month delay period; and (ii) for purposes of any such payment that
is subject to Section 409A, if the Executive’s termination of employment
triggers the payment of “nonqualified deferred compensation” hereunder, then the
Executive will not be deemed to have terminated employment until the Executive
incurs a “separation from service” within the meaning of Section 409A.

 

7.                   Confidentiality Agreement; Inventions.

 

(a)     Executive understands that during the Term he may have access to
unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company and any of its
parents, subsidiaries, divisions, affiliates (collectively, “Affiliated
Entities”), or clients, including without limitation any of their actual or
anticipated business, research or development, any of their technology or the
implementation or exploitation thereof, including without limitation information
pertaining to patent formulations, vendors, prices, costs, materials, processes,
codes, material results, technology, system designs, system specifications,
materials of construction, trade secrets and equipment designs, including
information disclosed to the Company by others under agreements to hold such
information confidential (collectively, the “Confidential Information”).
Executive agrees to observe all Company policies and procedures concerning such
Confidential Information. Executive further agrees not to disclose or use,
either during his employment or at any time thereafter, any Confidential
Information for any purpose, including without limitation any competitive
purpose, unless authorized to do so by the Company in writing, except that he
may disclose and use such information when necessary in the performance of his
duties for the Company. Executive’s obligations under this Agreement will
continue with respect to Confidential Information, whether or not his employment
is terminated, until such information becomes generally available from public
sources through no action of Executive. Notwithstanding the foregoing, however,
(i) Executive shall be permitted to disclose Confidential Information as may be
required by a subpoena or other governmental order, provided that he first
notifies promptly the Company of such subpoena, order or other requirement and
allows the Company the opportunity to obtain a protective order or other
appropriate remedy, and (ii) nothing herein shall prohibit Executive from
reporting a suspected violation of law to any governmental or regulatory agency
and cooperating with such agency, or from receiving a monetary recovery for
information provided to such agency, or making disclosures that are otherwise
protected under applicable law or regulation. The Company acknowledges that
Confidential Information does not include, and Executive’s obligations of
confidence do not apply to, that which was already known to Executive, prior to
becoming affiliated with the Company in any capacity, including but not limited
to, as an officer, director, employee or consultant to the Company, or which is
now publicly available or which becomes publicly available in the future other
than by breach of this Agreement by Executive, or which is disclosed to
Executive by third parties under no obligation of confidence to the Company.

 

6

--------------------------------------------------------------------------------

 

 

(b)     During Executive’s employment, upon the Company’s request, or upon the
termination of his employment for any reason, Executive will promptly deliver to
the Company all documents, records, files, notebooks, manuals, letters, notes,
reports, customer and supplier lists, cost and profit data, e-mail, apparatus,
computers, cell phones, tablets, hardware, software, drawings, and any other
material of the Company or any of its Affiliated Entities or clients, including
all materials pertaining to Confidential Information developed by Executive or
others, and all copies of such materials, whether of a technical, business or
fiscal nature, whether on the hard drive of a laptop or desktop computer, in
hard copy, disk or any other format, which are in Executive’s possession,
custody or control.

 

(c)     Executive will promptly disclose to the Company any idea, invention,
discovery or improvement, whether patentable or not (“Creations”), conceived or
made by him alone or with others at any time during his employment, whether
pursuant to this Agreement or pursuant to any prior employment or consulting
agreement. Executive agrees that the Company owns all such Creations, conceived
or made by Executive alone or with others at any time during his employment, and
Executive hereby assigns and agrees to assign to the Company all rights he has
or may acquire therein and agrees to execute any and all applications,
assignments and other instruments relating thereto which the Company deems
necessary or desirable. These obligations shall continue beyond the termination
of his employment with respect to Creations and derivatives of such Creations
conceived or made during his employment with the Company. Executive understands
that the obligation to assign Creations to the Company shall not apply to any
Creation which is developed entirely on his own time without using any of the
Company’s equipment, supplies, facilities, and/or Confidential Information
unless such Creation (a) relates in any way to the Company’s business or to the
current or anticipated research or development of the Company or any of its
Affiliated Entities, as evidenced by written documentation; or (b) results in
any way from his work at the Company.

 

(d)     Executive will not assert any rights to any invention, discovery, idea
or improvement relating to the business of the Company or any of its Affiliated
Entities or to his duties hereunder as having been made or acquired by Executive
prior to his work for the Company, except for the matters, if any, described in
Appendix A to this Agreement.

 

(e)     During the Term, if Executive incorporates into a product or process of
the Company or any of its Affiliated Entities anything listed or described in
Appendix A, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to grant
and authorize sublicenses) to make, have made, modify, use, sell, offer to sell,
import, reproduce, distribute, publish, prepare derivative works of, display,
perform publicly and by means of digital audio transmission and otherwise
exploit as part of or in connection with any product, process or machine.

 

7

--------------------------------------------------------------------------------

 

 

(f)      Executive agrees to cooperate fully with the Company, both during and
after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents, trademarks and other
intellectual property rights (both in the United States and foreign countries)
relating to such Creations. Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, which
the Company may deem necessary or desirable in order to protect its rights and
interests in any Creations. Executive further agrees that if the Company is
unable, after reasonable effort, to secure Executive’s signature on any such
papers, any officer of the Company shall be entitled to execute such papers as
his agent and attorney-in-fact and Executive hereby irrevocably designates and
appoints each officer of the Company as his agent and attorney-in-fact to
execute any such papers on his behalf and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations, under the conditions described in this paragraph.

 

8.                  Non-solicitation; non-competition. (a) Executive agrees
that, during the Term and until nine months after the termination of his
employment, Executive will not, directly or indirectly, including on behalf of
any person, firm or other entity, employ or actively solicit for employment any
employee of the Company or any of its Affiliated Entities, or anyone who was an
employee of the Company or any of its Affiliated Entities within the six (6)
months prior to the termination of Executive’s employment, or induce any such
employee to terminate his or her employment with the Company or any of its
Affiliated Entities.

 

(b)      Executive further agrees that, during the Term and until nine months
after the termination of his employment, Executive will not, directly or
indirectly, including on behalf of any person, firm or other entity, without the
express written consent of an authorized representative of the Company, (i)
perform services within the Territory (as defined below) for any Competing
Business (as defined below), whether as an employee, consultant, agent,
contractor or in any other capacity, (ii) hold office as an officer or director
or like position in any Competing Business, or (iii) request any present or
future customers of the Company or any of its Affiliated Entities to curtail or
cancel their business with the Company or any of its Affiliated Entities. These
obligations will continue for the specified period regardless of whether the
termination of Executive’s employment was voluntary or involuntary or with or
without Cause or for any other reason.

 

(c)      “Competing Business” means any corporation, partnership or other entity
or person (other than the Company) which is engaged (a) in the development,
manufacture, marketing, distribution or sale of, or research directed to the
development, manufacture, marketing, distribution or sale of medical or
aesthetic solutions or devices in the following markets: tattoo-removal, the
reduction of cellulite, improvement of skin laxity, reduction of subcutaneous
fat, or (b) in any other business activity carried on or planned to be carried
on by the Company or any subsidiaries of the Company during the Term.

 

(d)      “Territory” shall mean (i) the United States, and (ii) any foreign
jurisdiction in which the Company or any subsidiary of the Company is then
conduting clinical trials, providing services or products, or marketing its
services or products (or engaged in active discussions to provide such
services).

 

8

--------------------------------------------------------------------------------

 

 

(e)      Executive agrees that in the event a court determines the length of
time or the geographic area or activities prohibited under this Section 9 are
too restrictive to be enforceable, the court shall reduce the scope of the
restriction to the extent necessary to make the restriction enforceable. In
furtherance and not in limitation of the foregoing, the Company and the
Executive each intend that the covenants contained in this Section 9 shall be
deemed to be a series of separate covenants, one for each and every state,
territory or jurisdiction of the United States and any foreign country set forth
therein.  If, in any judicial proceeding, a court shall refuse to enforce any of
such separate covenants, then such unenforceable covenants shall be deemed
eliminated from the provisions hereof for the purpose of such proceedings to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceedings.

 

9.                 Representation and Warranty. The Executive hereby
acknowledges and represents that he has had the opportunity to consult with
legal counsel regarding his rights and obligations under this Agreement and that
he fully understands the terms and conditions contained herein. Executive
represents and warrants that Executive has provided the Company a true and
correct copy of any agreements that purport: (a) to limit Executive’s right to
be employed by the Company; (b) to prohibit Executive from engaging in any
activities on behalf of the Company; or (c) to restrict Executive’s right to use
or disclose any information while employed by the Company. Executive further
represents and warrants that Executive will not use on the Company’s behalf any
information, materials, data or documents belonging to a third party that are
not generally available to the public, unless Executive has obtained written
authorization to do so from the third party and provided such authorization to
the Company. In the course of Executive’s employment with the Company, Executive
is not to breach any obligation of confidentiality that Executive has with third
parties, and Executive agrees to fulfill all such obligations during Executive’s
employment with the Company. Executive further agrees not to disclose to the
Company or use while working for the Company any trade secrets belonging to a
third party.

 

10.              Injunctive Relief. Without limiting the remedies available to
the Company, Executive acknowledges that a breach of any of the covenants
contained in Sections 8 and 9 above may result in material irreparable injury to
the Company for which there is no adequate remedy at law, that it will not be
possible to measure precisely damages for such injuries and that, in the event
of such a breach or threat thereof, the Company shall be entitled, without the
requirement to post bond or other security, to obtain a temporary restraining
order and/or injunction restraining Executive from engaging in activities
prohibited by this Agreement or such other relief as may be required to
specifically enforce any of the covenants in Sections 8 and 9 of this Agreement.

 

11.               Notice. Any notice or other communication required or
permitted to be given to the Parties shall be deemed to have been given if
either personally delivered, or if sent for next-day delivery by nationally
recognized overnight courier, and addressed as follows:

 

(a)   If to Executive, to:

Joe D. Tanner

7107A NE Vancouver Mall Drive

Vancouver, WA 98661

 

(b)   If to the Company, to:

Soliton, Inc.

5304 Ashbrook Drive

Houston, Texas 77081

Attention: President

 

9

--------------------------------------------------------------------------------

 

 

12.                 Severability. If any provision of this Agreement is declared
void or unenforceable by a court of competent jurisdiction, all other provisions
shall nonetheless remain in full force and effect.

 

13.                  Withholding. The Company may withhold from any payment that
it is required to make under this Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law.

 

14.                 Indemnification/D&O Insurance. The Company shall purchase
and maintain director and officer liability insurance on such terms and
providing such coverage as the Board determines is appropriate from
time-to-time, and the Executive shall be covered by such insurance, pursuant to
the terms of the applicable plan(s) and policy(ies), to the same extent as
similarly situated officers and directors of the Company.

 

15.                 Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas,
without regard to the conflict of laws provisions thereof. Any action, suit or
other legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be submitted to the exclusive
jurisdiction of any state or federal court in Harris County, Texas.

 

16.                  Waiver. The waiver by either Party of a breach of any
provision of this Agreement shall not be or be construed as a waiver of any
subsequent breach. The failure of a Party to insist upon strict adherence to any
provision of this Agreement on one or more occasions shall not be considered a
waiver or deprive that Party of the right thereafter to insist upon strict
adherence to that provision or any other provision of this Agreement. Any such
waiver must be in writing, signed by the Party against whom such waiver is to be
enforced.

 

17.                 Assignment. This Agreement is a personal contract and
Executive may not sell, transfer, assign, pledge or hypothecate his rights,
interests and obligations hereunder. Except as otherwise herein expressly
provided, this Agreement shall be binding upon and shall inure to the benefit of
Executive and his personal representatives and shall inure to the benefit of and
be binding upon the Company and its successors and assigns, including without
limitation, any corporation or other entity into which the Company is merged or
which acquires all or substantially all of the assets of the Company.

 

18.                 Entire Agreement. This Agreement (together with Appendix A
hereto) embodies all of the representations, warranties, covenants,
understandings and agreements between the Parties relating to Executive’s
employment with the Company. No other representations, warranties, covenants,
understandings, or agreements exist between the Parties relating to Executive’s
employment. This Agreement shall supersede all prior agreements, written or
oral, relating to Executive’s employment. This Agreement may not be amended or
modified except by a writing signed by the Parties.

 

[Signature page follows]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date first written above.

 

 

SOLITON, INC.

             

By:

/s/ Christopher Capelli  

Name:    Christopher Capelli

Title:      Chief Executive Officer, President

 

 

Agreed to and Accepted:

          /s/ Joe Tanner      

Date: February 25, 2019

 

 

11

--------------------------------------------------------------------------------

 

 

 

APPENDIX A

 

 

 

 

12

--------------------------------------------------------------------------------

 

 

 

APPENDIX B

 

Employee owns a fifty percent (50%) interest in Minit Holdings, LLC, the holding
company for a chain of convenience stores and related assets such as real
estate. Employee has no role in daily operations but does participate in
decisions and actions related to material transactions such as buy and selling
assets.

 

 

13